PRESIDING JUSTICE HEIPLE, dissenting: The plaintiff, 62-year-old Merida Zumbahlen, sustained injuries when she caught her heel on a concrete parking curb on the defendant’s premises and fell. The defendant, Morris Community High School, District No. 101, was granted summary judgment by the trial court, which found that the plaintiff’s complaint failed to raise a genuine issue of material fact. The majority, relying on the recent Illinois Supreme Court case of Ward v. K mart Corp. (1990), 136 Ill. 2d 132, reverses, finding that a genuine issue of material fact exists as to whether the defendant had a duty to warn the plaintiff about the curb. I find that Ward is distinguishable and therefore I dissent. On October 16, 1986, the plaintiff was attending a football game at Morris Community High School. After purchasing her ticket at the ticket booth, the plaintiff walked about four or five steps and then attempted to step carefully around a parking curb that she knew was there. She caught her heel on the edge of the concrete parking curb, causing her to trip and fall. The majority finds that in light of Ward, the trial court decision to grant the defendant summary judgment must be reversed. The facts of Ward are distinct from the case at bar. In Ward, the plaintiff sustained injuries when he walked into a concrete post located just outside a customer entrance door of a K mart department store. At the time of the injury, the plaintiff was carrying a large mirror which he had purchased at the K mart. The plaintiff admitted that he had seen the post before entering the K mart. The trial court in Ward entered a judgment notwithstanding the jury’s verdict for the plaintiff on the ground that K mart had no duty to warn of the post which was an obvious condition. The appellate court affirmed. The supreme court reversed, holding that K mart’s duty of reasonable care encompassed the risk that one of its customers, while carrying a large, bulky item, would collide with the post upon exiting through the customer door. The supreme court found that there are certain dangerous conditions which, although obvious, do not alter a defendant’s general duty' of reasonable care to warn customers of those risks. In so finding, the supreme court stated that it may have arrived at a different conclusion if the post was located farther from the store entrance, or if the plaintiff would not have been carrying any vision-obscuring bundle. Ward, 136 111. 2d at 153. In the case at bar, the plaintiff saw the parking curb yet attempted to step around it. Her view was not obstructed and no warning sign was necessary since she was fully aware of the parking curb’s presence. Further, the parking curb was located several feet from the ticket booth. Thus, unlike Ward, this case does not present a situation where the defendant should be reasonably expected to anticipate that customers in the general exercise of ordinary care will fail to avoid the obvious risk because they are distracted or are momentarily forgetful. Here, the plaintiff was not distracted and the defendant had no duty to warn the plaintiff about the open and obvious condition of a parking curb. Accordingly, I would affirm the circuit court’s decision to grant summary judgment to the defendant. Therefore, I dissent.